________________

                              Nos. 95-1407/2101
                              ________________


James Frederick Newport,               *
                                       *
             Appellant,                *
                                       *
        v.                             *
                                       *
Ford Motor Company,                    *
                                       *   Appeals from the United States
             Appellee,                 *   District Court for the
                                       *   Western District of Missouri
International Union, United            *
Automobile, Aerospace &                *
Agricultural Implement Workers         *
of America, Local 249,                 *
                                       *
             Defendant.                *

                                   ___________

                      Submitted:   June 6, 1996

                          Filed:   August 6, 1996
                                   ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


McMILLIAN, Circuit Judge.


        In this consolidated appeal, James Frederick Newport appeals from two
final    judgments of the District Court1 for the Western District of
Missouri, one granting former employer Ford Motor Company (Ford) summary
judgment in Newport's action challenging his termination (No. 95-1407), and
another denying Newport's motion for contempt (No. 95-2101).         For the
reasons discussed below, we affirm in both cases.




        1
      The Honorable Elmo B. Hunter, United States District Judge
for the Western District of Missouri.
Contempt Motion (No. 95-2101)


        In      March    1979,    Newport      filed   an   action   against   Ford        seeking
restoration of lost seniority rights following his military leave of
absence.        Ford agreed to accord Newport a seniority date of August 23,
1976.       The district court2 entered judgment accordingly.
        In September 1993, Newport sought an order holding Ford in contempt
of the consent judgment, claiming Ford denied him his contractual rights
by subjecting him to a battery and terminating him.                  Ford moved to dismiss.
The district court denied the motion for contempt, concluding that the
consent judgment expressly provided for a seniority date and implicitly
guaranteed certain corollary benefits, but it did not ensure Newport "a
lifetime position at Ford."               Because we agree with the district court's
conclusion that Ford did not violate the consent judgment by firing
Newport, we affirm.             See United States v. Knote, 29 F.3d 1297, 1299 (8th
Cir. 1994) (contract rules apply to interpretation of consent decree).



Action Challenging Termination (No. 95-1407)


        Newport         filed    an   action    claiming    Ford   violated    the       Veterans'
                                                                                     3
Reemployment Rights Act (VRRA), 38 U.S.C. § 2021(b)(3) (1991), when Ford
terminated him in October 1990 after he had an altercation with a coworker.
Newport made the following allegations.                     Newport contended that several
employees resented him for obtaining increased seniority rights under the
above-mentioned consent judgment and that Ford reinforced that resentment.
In




            2
       The Honorable William R. Collinson, late a United States
District Judge for the Western District of Missouri.
        3
      In 1992, the code sections of this Act were renumbered to 38
U.S.C. §§ 4301-4307. See Veterans Benefits Act of 1992, Pub. L.
No. 102-568, tit. V, § 506(a), 1992 U.S.C.C.A.N. (106 Stat.) 4340.


                                                 -2-
September 1990, Newport's military reserve unit asked him to confirm his
availability for service.    Newport asked his foreman for extra time to make
the call; the foreman eventually granted him five minutes, but penalized
him for taking longer.     The foreman and a labor relations supervisor made
negative comments to him about his reserve duty, which Newport alleged was
evidence of Ford's antagonism towards reservists.            His foreman then
reassigned Newport to a position he could not physically perform.


     Newport alleged that, soon after his reassignment, he was attacked
with deadly force by a coworker because he volunteered for military
service, exercised his restored seniority rights, and circulated petitions
about veterans' benefits.      Newport alleged that he did not provoke the
attack and that he used reasonable force in self-defense.      Ford discharged
Newport   after   a   disciplinary   hearing.   In   this   action,   he   sought
reinstatement to his job.


     Ford moved for summary judgment, arguing that Newport's claim that
he was discriminated against because he was a reservist failed as a matter
of law, because the statute provided protection only where such reserve
status was the sole motivation for the discharge.       Supporting affidavits
showed, inter alia, that an arbitrator had upheld Newport's discharge,
concluding credible evidence suggested Newport was the aggressor and was
not provoked into striking the coworker.


     The district court stayed all discovery, with the proviso that
Newport could move for specific discovery necessary for his response to the
summary judgment motion.    Newport's subsequent requests for discovery were
denied.


     In response to the summary judgment motion, Newport argued, inter
alia, there were sufficient disputed facts showing his termination was
motivated by discriminatory animus against his




                                       -3-
reserve status to defeat summary judgment.     Newport attached affidavits
attesting to Ford employees' negative attitudes regarding Newport and
reservists generally.


     Newport moved to amend his complaint, seeking to add new plaintiffs,
defendants, and claims, and requesting damages of $10.2 billion.       The
district court, noting the prejudice to defendants, denied the motion.


     In granting Ford's summary judgment motion, the district court stated
that a VRRA claimant must show not only that he was discriminated against
because of reserve status, but "that the alleged discrimination was
motivated solely by Reserve status," citing Clayton v. Blachowske Truck
Lines, Inc., 640 F. Supp. 172, 174 (D. Minn. 1986), aff'd, 815 F.2d 1203
(8th Cir. 1987) (Clayton).   The district court concluded that the evidence
Newport submitted showed that several of his coworkers did not like him and
were annoyed by his campaigning for veterans' dependent benefits, that his
foreman did not like him, that a labor relations supervisor said he would
fire Newport, that some union representatives did not believe Newport
deserved special rights because of his reserve status, and that Ford fired
Newport; but concluded the evidence did not show Newport's military
obligations were even a motivating factor, much less the sole reason, for
his termination.    Thus, the district court concluded the evidence was
insufficient to allow a reasonable jury to find Ford discriminated against
Newport even partially because of his reserve status.    Newport moved for
reconsideration, which the district court denied.


     The heart of Newport's appeal is his contention that the district
court erred in applying the "sole motivation" standard, rather than the
"but for" or "motivating factor" test.     The relevant law at the time of
Newport's termination provided: "Any person who [is employed by a private
employer] shall not be denied retention in employment or any promotion or
other incident or




                                    -4-
advantage of employment because of any obligation as a member of the
Reserve component of the Armed Forces." 38 U.S.C. § 2021(b)(3).


     Newport    argues    that   the   Uniformed   Services   Employment   and
Reemployment Rights Act of 1994 (USERRA), 38 U.S.C. § 4311(b)(Supp. 1995)--
which replaced the "sole cause" standard with a "motivating factor"
standard--should be applied retroactively.    The Supreme Court, interpreting
the existing law in 1981, held that the VRRA "was enacted for the
significant but limited purpose of protecting the employee-reservist
against discriminations like discharge and demotion, motivated solely by
reserve status."   Monroe v. Standard Oil Co., 452 U.S. 549, 559 (1981)
(Monroe); see also Clayton, 815 F.2d at 1204-05 (affirming summary judgment
for employer in VRRA action where employee's termination not solely because
of his reserve status).   Regardless of selected portions of the legislative
debates to the contrary, the Supreme Court's interpretation would control
until overridden by legislative amendment.    See Plaut v. Spendthrift Farm,
Inc., 1 F.3d 1487, 1499 (6th Cir. 1993) (Congress must amend statute when
it disagrees with Court's interpretation), aff'd, 115 S. Ct. 1447 (1995).



     Congress amended the statute and provided that a violation occurs
when a person's membership in the uniformed services is a motivating factor
in the employer's action. See 38 U.S.C. § 4311(b) (Supp. 1995).     Congress,
however, expressly determined that these amendments were prospective.      See
Pub. L. No. 103-353, § 8(b), 1994 U.S.C.C.A.N. (108 Stat.) 3149, 3175-76
(discrimination provisions of USERRA effective on day of enactment (October
13, 1994)).    But see Gummo v. Village of Depew, 75 F.3d 98, 105-06 (2d
Cir.) (holding amended standard applies to pre-existing cases), cert.
denied, 116 S. Ct. 1678 (1996).    Thus, the district court properly applied
the "sole cause" test articulated in Monroe to Newport's 1990 claims.




                                       -5-
        We also conclude the district court properly granted summary judgment
on the evidence.      There was no dispute as to the material facts that
Newport was terminated after striking a coworker and that his termination
was upheld by an arbitrator (who determined the penalty was within the
range of reasonableness).        Any facts showing that Ford discriminated
against Newport on account of his reserve status were therefore immaterial
because Newport could not (and did not) show such discrimination was the
sole cause of his termination.    We reject as meritless Newport's arguments
that the district court improperly shifted the burden to him, erred in its
fact-finding and weighing of the evidence, and disregarded evidence.


        Newport bore the burden of showing that additional discovery would
allow him to rebut Ford's showing of the absence of a genuine issue of
fact.    See Humphreys v. Roche Biomedical Laboratories, Inc., 990 F.2d 1078,
1081 (8th Cir. 1993).    Because the evidence Newport sought would not rebut
Ford's evidence that his discharge was not solely because of his reserve
status, the district court did not abuse its wide discretion in discovery
matters by denying additional discovery.      See id. (standard of review).


        The district court also did not abuse its discretion in denying
Newport leave to file an amended complaint.    See Wishon v. Gammon, 978 F.2d
446, 448 (8th Cir. 1992) (standard of review); Brown v. Wallace, 957 F.2d
564, 565-66 (8th Cir. 1992) (factors to consider in granting motion to
amend under Fed. R. Civ. P. 15(a)).
        Finally, we deny Newport's motions to expand the record on appeal,
to reverse another of his district court cases, and to require Ford to
identify documents.      We also deny Ford's motion to strike Newport's
exhibits.


        Accordingly, we affirm the judgments of the district court.




                                      -6-
A true copy.

     Attest:

           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -7-